                                                                                                                                 File No.
 STATE OF NORTH CAROLINA
                                                                                                                                                      J <? CVS./33
                     CALDWELL
                                                                                                                                         In The General Court Of Justice
                                                           County                                                                      District       [x] Superior Court Division
Name And Address Of Plaintiff 1
MICHAEL H. COOK, derivatively, on behalf of
CEDAR VALLEY FINISHING COMPANY, INC.                                                 2019 FiiB -5 A 8- 08                           GENERAL
3330 SHAMROCK.HEIGHTS                                                                                            CIVIL ACTION COVER SHEET
HUDSON                                                                NC       2863.gn      Qi.      sL £.|§] l^1TJA0. FILING  SUBSEQUENT FILING
Name And Address Of Plaintiff 2
                                                                                                         Rule 5(b), General Rules of Practice For Superior and District Courts
                                                                                     n, ,         Name And Address Of Attorney Or Party, If Not Represented (complete for initial
                                                                                     D T »»»«— sppmranee-JDMhangevf address)

                                                                                                  Michael P. Thomas
                                                                                                  Patrick, Harper, & Dixon, LLP
                                          VERSUS                                                  Post Office Box 218
Name Of Defendant 1
                                                                                                  Hickory, NC 28603
VICKIE QUICK
                                                                                                  Telephone No.                                   Cellular Telephone No.
5705 PAGELAND HIGHWAY                                                                                           828-322-7741
LANCASTER, SC 29720                                                                               NC Attorney Bar No.            Attorney E-Mail Address

                                                                                                  28122                          mthomas@phd-law.com
Summons Submitted
                          ElYesQ No                                                                 (x) Initial Appearance in Case                                  Change of Address
Name Of Defendant 2                                                                               Name Of Firm
RICHARD QUICK                                                                                     Patrick, Harper & Dixon, LLP
5705 PAGELAND HIGHWAY                                                                             FAX No.

LANCASTER, SC 29720                                                                                                                     828-322-9340
                                                                                                  Counsel for

Summons Submitted                                                                           — [Xl All Plaintiffs        I   I All Defendants      I    I Only (list party(les) represented)
                          [X] Yes       No

 ^ Jury Demanded In Pleading                                                                      0 Amount in controversy does not exceed $15,000
 |    | Complex Litigation                                                                         0 Stipulate to arbitration

                                                                               TYPE OF PLEADING                                   II
         (check all that apply)                                                                         (check all that apply)

 0 Amend (AMND)                                                                                    0    Failure To State A Claim (FASC)
 0 Amended Answer/Reply (AMND-Response)                                                            0    Implementation Of Wage Withholding In Non-IV-D Cases (OTHR)
 0       Amended Complaint (AMND)                                                                  0    Improper Venue/Division (IMVN)
 0       Assess Costs (COST)                                                                       0    Including Attorney's Fees (ATTY)
 0       Answer/Reply (ANSW-Response) (see Note)                                                     Intervene (INTR)                                                   '
 0       Change Venue (CHVN)                                                                       0 Interplead (OTHR)
     IE] Complaint (COMP)                                                                          0 Lack Of Jurisdiction (Person) (LJPN)
     0 Confession Of Judgment (CNJF)                                                               0 Lack Of Jurisdiction (Subject Matter) (LJSM)
     0 Consent Order (CONS)                                                                        0 Modification Of Child Support In IV-D Actions (MSUP)
     CH Consolidate (CNSL)                                                                         0 Notice Of Dismissal With Or Without Prejudice (VOLD)
     0 Contempt (CNTP)                                                                             0    Petition To Sue As Indigent (OTHR)
     0 Continue (CNTN)                                                                             0    Rule 12 Motion In Lieu Of Answer (MDLA)
     0   Compel (CMPL)                                                                             0    Sanctions (SANC)
     0   Counterclaim (CTCL) Assess Court Costs                                                    0    Set Aside (OTHR)
     0   Crossdaim (list on back) (CRSS) Assess Court Costs                                        0 Show Cause (SHOW)
     0   Dismiss (DISM) Assess Court Costs                                                         0 Transfer (TRFR)
       Exempt/Waive Mediation (EXMD)                                                               CZ! Third Party Complaint (list Third Party Defendants on back) (TPCL)
     D Extend Statute Of Limitations, Rule 9 (ESOL)                                                0 Vacate/Modify Judgment (VCMD)
     0 Extend Time For Complaint (EXCO)                                                            0 Withdraw As Counsel (WDCN)
     0 Failure To Join Necessary Party (FJNP)                                                      0 Other (specify and list each separately)




     NOTE: All filings in civil actions shall include as the first page of the filing a cover sheet summarizing the critical elements of the filing in a format prescribed by the Administrative
           Office of the Courts, and the Clerk of Superior Court shall require a party to refile a filing which does not Include the required cover sheet. For subsequent filings in civil
           actions, the filing party must either Include a General CM! (AOC-CV- 751), Motion (AOC-CV-7S2), or Court Action (AOC-CV-753) cover sheet.

      AOC-CV-751, Rev. 1/14                                                                    (Over)
      © 2014 Administrative Office of the Courts



                                                                         EXHIBIT
                Case 5:19-cv-00025-RJC-DCK Document 1-1 Filed 03/11/19 Page 1 of 17                                                                                             A
                                                                  CLAIMS FOR RELIEF

       Administrative Appeal (ADMA) ..                  CD Limited Driving Privilege - Out-Of-State           Product Liability (PROD)
       Appointment Of Receiver (APRC)                          Convictions (PLDP)                     \.      Real Property (RLPR) •'
   ' Atfachment/Gamishment (ATTC)                        — Medical Malpractice (MDML)                      Q Specific Performance (SPPR)
 di Claim And Delivery (CLMD)                           _ Minor Settlement (MSTL)                          0 Other (specify and list each separately)
 D Collection On Account (ACCT) : .'v.- •'              j? *Money Owed (MNYO)
 D Condemnation (CNDM) .                                _ Negligence - Motor Vehicle (MVNG)

 con^act^. ; ;;\                '        ;        - !
                                                        . L Negligence - Other (NEGO)
 LJ Discovery Scheduling Order (DSCH)                      Motor Vehicle Lien G.S. 44A (MVLN)
       Injunction (INJD).                               I] Possession Of Personal Property (POPP)

Dale                                                                        ' " Signature O^^yd^Barty
                       7mx
  FEES IN G.S. 7A-S08 APPLY
  Assert Right Of Access (ARAS)
  Substitution Of Trustee (Judicial Foreclosure) (RSOT)
  Supplemental Procedures (SUPR)

  PRO HAC VICE FEES APPLY
  Motion For Out-Of-State Attorney To Appear In NC Courts In A Civil Or Criminal Matter (Out-Of-State Attorney/Pro Hac
  Vice Fee)                                                                                   .


 No.          Additional Plaintiff(s)




                                                                                                                                            Summons
 No.           Additional Defendant(s)                    Third Party Defendant(s)                                                          Submitted

                                                                                                                                               Yes (ZD No

                                                                                                                                           Yes Dno

                                                                                                                                              Yes Q No

                                                                                                                                              Yes       No

                                                                                                                                              Yes QNo

Plaintiff(s) Against Whom Counterclaim Asserted




Defendant(s) Against Whom Crossclaim Asserted




 AOC-CV-751, Side Two, Rev. 1/14
 © 2014 Administrative Office of the Courts


               Case 5:19-cv-00025-RJC-DCK Document 1-1 Filed 03/11/19 Page 2 of 17
                                                                                                                    File No.
 STATE OF NORTH CAROLINA
                                                                                                                I                  tfCUS /3 3
                    CALDWELL                                                                                                 In The General Court Of Justice
                                                      County
                                                                                                                             District       0 Superior Court Division
Name Of Plaintiff
                MICHAEL H. COOK, derivatively,                             on betialf
      of CEDAR VALLEY FINISHING COMPANY, INC.
Address
                                                                                                                            CIVIL SUMMONS
3330 SHAMROCK HEIGHTS
                                                                                                         ALIAS AND PLURIES SUMMONS (ASSESS FEE)
City, State, Zip

HUDSON                                                        NC             28638
                                      VERSUS                                                                                                            G.S. 1A-1, Rules 3 and 4
Name Of Defendants)                                                                        Date Original Summons Issued

VICKIE QUICK and RICHARD QUICK
                                                                                           Date(s) Subsequent Summons(es) Issued




 To Each Of The Defendant(s) Named Below:

Name And Address Of Defendant 1                                                            Name And Address Of Defendant!


VICKIE QUICK                                                                               VICKIE QUICK
5705 PAGELAND HIGHWAY                                                                      603 BROOME STREET
LANCASTER                                                      SC            29720         MONROE                                                         NC           28110

                    IMPORTANT! You have been sued! These papers are legal documents, DO NOT throw these papers outl
                    You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as
                    possible, and, if needed, speak with someone who reads English and can translate these papers)


 A                  ilMPORTANTE! jSe ha entablado un proceso civil en su contra! Estos papeles son documentos legales.
                    I NO TIRE estos papeles!
                    Tiene que contestar a mas tardar en 30 dias. jPuede querer consultar con un abogado lo antes posible
                    acerca de su caso y, de ser necesario, hablar con alguien que lea ingl6s y que pueda traducir estos
                    documentos!

 A Civil Action Has Been Commenced Against Youl
 You are notified to appear and answer the complaint of the plaintiff as follows:

 1.    Serve a copy of your written answer to the complaint upon the plaintiff or plaintiffs attorney within thirty (30) days after you have been
       served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintiffs last known address, and

 2.    File the original of the written answer with the Clerk of Superior Court of the county named above.

 If you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.

Name And Address Of Plaintiff's Attorney (If none, Address Of Plaintiff)                   Date Issued                               Time

MICHAEL P. THOMAS                                                                                                                           $ -6Q                      PM
                                                                                           Signatui
PATRICK, HARPER & DIXON, LLP
34 2ND STREET NW
                                                                                                                    7
HICKORY, NC 28601
                                                                                                 [f|fl
                                                                                                     DeputyjCSC         I   I Assistant CSC           Clerk Of Superior Court




                                                                                           Date Of Endorsement                       Time

      ENDORSEMENT (ASSESS FEE)                                                                                                                                  am     Qpm
      This Summons was originally issued on the date indicated                             Signature
      above and returned not served. At the request of the plaintiff,
      the time within which this Summons must be served is
      extended sixty (60) days.                                                                  I   I Deputy CSC       I   I Assistant CSC      I   I Clerk Of Superior Court


 NOTE TO PARTIES: Many counties have MANDATORY ARBITRATION programs in which most cases where the amount in controversy is $25,000 or
                             less are heard by an arbitrator before a trial. The parties will be notified if this case is assigned for mandatory arbitration, and, if
                             so, what procedure is to be followed.


                                                                                        (Over)
   AOC-CV-100, Rev. 4/18
   © 2018 Administrative Office of the Courts



               Case 5:19-cv-00025-RJC-DCK Document 1-1 Filed 03/11/19 Page 3 of 17
                                                                                                                    mwmbbmwbiwbwbwb
                                                        •JfT

                 > _                                  mt       i
                                                                         RETURN OF SERVICE                          S

 I certify that this Summons and a copy of the complaint were received and served as follows:

                                                                              DEFENDANT 1
Date Served                              Time Served                                      Name Of Defendant
                                                                        AM        PM


       By delivering to the defendant named above a copy of the summons and complaint.
       By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
       person of suitable age and discretion then residing therein.

       As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
       below.

        Name And Address Of Person With Whom Copies Left (if corporation, give title of person copies left with)




       Other manner of service (specify)




 0 Defendant WAS NOT served for the following reason:




                                                                               DEFENDANT 2
Date Served                               Time Served                                      Name Of Defendant
                                                                         AM    0 PM


        By delivering to the defendant named above a copy of the summons and complaint.
                                                                                                                                  a
 0 By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with
        person of suitable age and discretion then residing therein.

 0 As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
        below.

         Name And Address Of Person With Whom Copies Left (if corporation, give title of person copies left with)




 0 Other manner of service (specify)




 0 Defendant WAS NOT served for the following reason:




Service Fee Paid                                                                           Signature Of Deputy Sheriff Making Return

 $
Date Received                                                                              Name Of Sheriff (type or print)



Date Of Return                                                                             County Of Sheriff




     AOC-CV-100, Side Two, Rev. 4/18
     © 2018 Administrative Office of the Courts


                 Case 5:19-cv-00025-RJC-DCK Document 1-1 Filed 03/11/19 Page 4 of 17
                                                                                                                File No.
 STATE OF NORTH CAROLINA
                                                                                                                           /QcvS/tt
                    CALDWELL                                                                                           In The General Court Of Justice
                                                      County
                                                                                                                       District       [X] Superior Court Division
Name Of Plaintiff
                 MICHAEL H, COOK, derivatively,                            on behAlf
      of CEDAR VALLEY FINISHING COMPANY, INC.
Address
                                                                                                                      CIVIL SUMMONS
3330 SHAMROCK HEIGHTS
                                                                                                  ALIAS AND PLURIES SUMMONS (ASSESS FEE)
City, State, Zip

HUDSON                                                        NC            28638
                                      VERSUS                                                                                                      G.S. 1A-1, Rules 3 and 4
Name Of Defendant(s)                                                                   Date Original Summons Issued

VICKIE QUICK and RICHARD QUICK
                                                                                       Date(s) Subsequent Summons(es) Issued




 To Each Of The Defendant(s) Named Below:

Name And Address Of Defendant g                                                        Name And Address Of Defendant 2



RICHARD QUICK                                                                          RICHARD QUICK
5705 PAGELAND HIGHWAY                                                                  603 BROOME STREET
LANCASTER                                                     SC            29720      MONROE                                                       NC           28110

                    IMPORTANTl You have been sued! These papers are legal documents, DO NOT throw these papers out!
                    You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as
                    possible, and, if needed, speak with someone who reads English and can translate these papers!


 A                  ilMPORTANTEl |Se ha entablado un proceso civil en su contral Estos papeles son documentos legales.
                    iNO TIRE estos papelesl
                    Tiene que contestar a mas tardar en 30 dfas. [Puede querer consultar con un abogado lo antes posible
                    acerca de su caso y, de ser necesario, hablar con alguien que lea ingles y que pueda traducir estos
                    documentos!

 A Civil Action Has Been Commenced Against Youl
 You are notified to appear and answer the complaint of the plaintiff as follows:

 1.    Serve a copy of your written answer to the complaint upon the plaintiff or plaintiffs attorney within thirty (30) days after you have been
       served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintiffs last known address, and
 2.    File the original of the written answer with the Clerk of Superior Court of the county named above.

 If you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.

Name And Address Of Plaintiff's Attorney (if none, Address Of Plaintiff)               Date Issued                             Time

MICHAEL P. THOMAS                                                                                                                                                npM
                                                                                       Signature
PATRICK, HARPER & DIXON, LLP
34 2ND STREET NW
HICKORY, NC 28601
                                                                                             rij*Deputy/CSC      I    | Assistant CSC           Clerk Of Superior Court




                                                                                       Date Of Endorsement                     Time

       ENDORSEMENT (ASSESS FEE)                                                                                                                           AM         PM
       This Summons was originally issued on the date indicated                        Signature
       above and returned not served. At the request of the plaintiff,
       the time within which this Summons must be served is
       extended sixty (60) days.                                                             I   I Deputy CSC     I   I Assistant CSC      I   I Clerk Of Superior Court


 NOTE TO PARTIES: Many counties have MANDATORY ARBITRATION programs in which most cases where the amount in controversy is $25,000 or
                             less are heard by an arbitrator before a trial. The parties will be notified if this case is assigned for mandatory arbitration, and, if
                             so, what procedure is to be followed.


                                                                                    (Over)
   AOC-CV-1 00, Rev. 4/1 8
   © 201 8 Administrative Office of the Courts



               Case 5:19-cv-00025-RJC-DCK Document 1-1 Filed 03/11/19 Page 5 of 17
                                                                        RETURN OF SERVICE

 I certify that this Summons and a copy of the complaint were received and served as follows:

                                                                              DEFENDANT 1
Date Served                              Time Served                                      Name Of Defendant
                                                                        AM    Dpm


       By delivering to the defendant named above a copy of the summons and complaint.
       By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
       person of suitable age and discretion then residing therein.

      As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
       below.

        Name And Address Of Person With Whom Copies Left (if corporation, give title of person copies left with)




       Other manner of service (specify)




       Defendant WAS NOT served for the following reason:




                                                                              DEFENDANT 2
Date Served                              Time Served                                      Name Of Defendant
                                                                        AM        PM


 O By delivering to the defendant named above a copy of the summons and complaint.
 O By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
       person of suitable age and discretion then residing therein.

       As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
       below.

        Name And Address Of Person With Whom Copies Left (if corporation, give title of person copies left with)




 O Other manner of service (specify)




       Defendant WAS NOT served for the following reason:




Service Fee Paid                                                                          Signature Of Deputy Sheriff Making Return

$
Date Received                                                                             Name Of Sheriff (type or print)



Date Of Return                                                                            County Of Sheriff




    AOC-CV-10Q, Side Two, Rev. 4/18
    © 2018 Administrative Office of the Courts



                Case 5:19-cv-00025-RJC-DCK Document 1-1 Filed 03/11/19 Page 6 of 17
STATE OF NORTH CAROLINA                 p j j   )p         IN THE GENERAL COURT OF JUSTICE
                                        *       )**«*   ILaJ       SUPERIOR COURT DIVISION
COUNTY OF CALDWELL                              )                    FILE NO. 19 CVS     J S3
                                      ?w FEB -5? A Q: 08
MICHAEL H. COOK, derivatively, oh
behalf of CEDAR VALLEY FINISHING , A )
COMPANY, INC.                       WrtLUwcu Ct)., C.S.C.      VERIFIED COMPLAINT
                                    BY^._       )                 (Jury Demanded)
                    Plaintiff,
                                                 )
V.                                               )
                                                 )
VICKIE QUICK and RICHARD QUICK,                  )
                                                )
                    Defendants.                 1

           The Plaintiff, Michael H. Cook ("Cook"), derivatively on behalf of Cedar Valley Finishing
Company, Inc. ("Cedar Valley Finishing") as provided under N.C. Gen. Stat. § 55-7-40, and,
complaining of the acts of the Defendants, Vickie Quick ("Vickie") and Richard Quick
("Richard"), alleges and says:

     1.    Cook is a citizen and resident of Caldwell County, North Carolina, and is a shareholder of
           Cedar Valley Finishing such that he has standing to bring this action under N.C. Gen. Stat.
           § 55-7-41.


     2.    Cedar Valley Finishing is a textile finishing business and a North Carolina corporation
           with its principal place of business located at 603 Broome Street, Monroe, Union County,
           North Carolina 281 10.


     3.    The Defendants Vickie Quick ("Vickie") and Richard Quick ("Richard") are residents of
           Lancaster County, South Carolina.


     4.    Cook owns a 50% stake in Cedar Valley Finishing.


      5.   Richard and Vickie Quick are married and collectively own a 50% stake in Cedar Valley
           Finishing. Upon information and belief, Vickie Quick and Richard Quick each own 25%.


      6.   At all times relevant to the Verified Complaint, Vickie Quick and Richard Quick were
           officers and directors of Cedar Valley Finishing, and as such owed fiduciary duties to
            Cedar Valley Finishing.


      7.    Cook obtained his stake in Cedar Valley Finishing from his father. Cook's father and
            Richard Quick started Cedar Valley Finishing together.




 (PHD 01040304. OOCX 6 }

          Case 5:19-cv-00025-RJC-DCK Document 1-1 Filed 03/11/19 Page 7 of 17
   8.    At all relevant times, Cook, or his father before him, reasonably expected that, as Vz owner,
         he would receive Vz of the profits after Richard Quick paid himself and any other
         employees reasonable, fair market based compensation and benefits.


   9.     As officers and directors, Vickie Quick and Richard Quick owed a duty of good faith, due
          care, and loyalty to Cedar Valley Finishing,


   10. Cook began to notice a number of irregularities in the finances and management of Cedar
       Valley Finishing. These included payment of exorbitant salaries and other benefits to
          Vickie, Richard and other members of their family who are or were employed at Cedar
          Valley Finishing, payment of substantial personal expenses out of Cedar Valley Finishing
          funds for the personal benefit of Richard and Vickie Quick or their family members, and,
          upon information and belief, the use of Cedar Valley Finishing funds and facilities for the
          benefit of one or more other businesses enterprises which the Quick family has or does
          operate, possibly in competition with Cedar Valley Finishing.


    1 1 . With regard to compensation and other benefits, Vickie and Richard have paid themselves
          and paid members of their family, including their children, salaries and other benefits
          extravagantly in excess of fair market value for the services each such employee actually
          rendered to Cedar Valley Finishing.


    12,. Credit card records for cards paid by Cedar Valley Finishing indicate almost daily charges
         at convenience and groceries stores for meals and gas, routine charges for travel and hotels
          (unrelated to company business) and other purchases.                               .


    13. The financial records for Cedar Valley Finishing show high gasoline costs which are
        beyond that which would be reasonably necessary to fund the business of Cedar Valley
        Finishing. Not only does the entire Quick family appear to be funding their personal travel
        through these cards, but it also appears they are funding the fuel expenses for a landscaping
           businesses operated by members of the Quick family with Cedar Valley Finishing's
           money.



     14. Records of the North Carolina Secretary of State indicate that the Quick family, including
         Richard and Vickie Quick, started another textile business at the same address as Cedar
         Valley Finishing, called Monroe Textile Solutions, which may have been diverting
         corporate opportunities from Cedar Valley Finishing and may have been doing so utilizing
           Cedar Valley Finishing's equipment. Cedar Valley Finishing's financial records, show
           substantially higher utility costs borne by Cedar Valley Finishing than would be justified
           by Cedar Valley Finishing's revenue.


        15. The amount attributable to non-company activities on Cedar Valley Finishing credit cards
           is in excess of $20,000.00 per year.




(PHD 01040304. DOCX 6}

        Case 5:19-cv-00025-RJC-DCK Document 1-1 Filed 03/11/19 Page 8 of 17
   16. This use of Cedar Valley Finishing funds was not in good faith and the Defendants knew
         that such actions were for their personal benefit and had not been approved by any
         independent or disinterested Board of Directors.


   17. Review of the compensation and other benefits Cedar Valley Finishing provided to Richard
       Quick, Vickie Quick, and other Quick family members revealed that compensation was not
         reasonable for the services provided, and that in 2017 there were oyer $360,000.00 in
         excess salary payments above reasonable compensation.          .


    18. During the relevant times, Cedar Valley Finishing has been reporting slim profits to its
         shareholders, claiming to .be suffering hard times.


    19 . Cedar Valley Finishing has actively worked to conceal these expenses for the benefit of the
         Quick family from Cook so that he would not discover the Quick families' diversion of
         corporate revenue to their salaries, personal expenses,, and other businesses.


    20. In June 201 8, Cook made a demand in writing on Cedar Valley Finishing, directed to
        Vickie Quick, as President of Cedar Valley Finishing, attached hereto as Exhibit A, and
        : incorporated by reference as if set forth herein. This demand called for the company to
          take suitable action to resolve these overpayments to the Quick family, as well as other
          corporate action.


    21. While some of Cook's demands regarding information have been addressed, no action has
        been taken to resolve the obvious diversion of company revenue to the benefit of the Quick
        family, nor have any of the meeting demands been met. The remainder of Cook's demands
          have been refused or ignored by Cedar Valley Finishing, Vickie Quick, and Richard Quick.


    22. Cook made these demands in writing, with sufficient particularity to allow Cedar Valley
        Finishing to correct the problem or to bring its own direct action, and ninety (90) days have
        expired since such demand. Therefore, Plaintiff has fulfilled the demand requirement as
          set forth in N.C. Geri. Stat. § 55-7-41.


     23. By authorizing compensation and other benefits above fair market value without the
          approval of disinterested directors, using Cedar Valley Finishing credit cards for personal
          use of for the benefit of another company, allowing a separate business to operate in Cedar
           Valley Finishing facilities, and using Cedar Valley Finishing funds and facilities to aid
           another business operated by Quick family members, Vickie and Richard Quick have
           breached the duties of good faith, due care, and loyalty which they owe to Cedar Valley
           Finishing.      .


     24. By engaging in the conduct described above, Defendants breached their duty of loyalty to
           Cedar Valley Finishing.




{PHD 01040304. DOCX 6 }

      Case 5:19-cv-00025-RJC-DCK Document 1-1 Filed 03/11/19 Page 9 of 17
   25. By engaging in the conduct described above, Defendants failed to act with the care an
         ordinarily prudent person in a like position would exercise under similar circumstances,
         and breached their duty of due care to Cedar Valley Finishing.


   26. By engaging in the conduct described above, Defendants breached the duties they owed to
         Cedar Valley Finishing. This conduct amounts to constructive fraud.


   27. Cedar Valley Finishing is entitled to damages in excess of $25,000.00 for harm caused by
         Defendants constructive, fraud.                                     .   .                  '


   28. Cedar Valley Finishing is entitled to punitive damages because ofthe Defendants'
         constructive fraud.


    29. Cook had one or more substantial reasonable expectations known, assumed, or concurred
          in by other shareholders, including, but not limited to, voting rights and the right to
         participate in shareholder meetings. Cook expected the Quick family to devote their full
          time and best efforts to the business of Cedar Valley Finishing. Cook reasonably expected
          to receive lA of the profits after the company provided the Quick family reasonable, market
          based compensation and benefits.


    30. Through no fault of his own, the substantial reasonable expectations of Cook have been
          frustrated by the conduct described above.


          WHEREFORE, the Plaintiff prays the Court that:

                a.    It recover compensatory damages from the Defendants, jointly and severally, in an
                      amount in excess of $25,000;


                b.    It recover punitive damages in an amount to be proven at trial;


                c.    It recover its cost in this action, including reasonable attorney's fees pursuant to
                      N.C. Gen. Stat. § 55-7-46;


                d.    It receive a trial by jury on all issues so triable;


                e.    It recover such other relief as the Court deems appropriate.




{PHD 01040304. DOCX 6 }

     Case 5:19-cv-00025-RJC-DCK Document 1-1 Filed 03/11/19 Page 10 of 17
        This the         1   day of February, 2019.




                                                      Michael P. Thomas
                                                      N.C. State Bar 28122
                                                      Molly Simpson Gross
                                                      N.C. State Bar No. 51116
                                                      Patrick, Harper & Dixon L.L.P.
                                                      Post Office Box 218
                                                      Hickory, North Carolina 28603
                                                      (828) 322-7741
                                                      MThomas@,t>hd-law. com
                                                      — ..—-..I   ii   i   i   ii   i




                                                      MGross@phd-law.com
                                                      Attorneys for the Plaintiff




(PHD 01C40304.DOCX 6 )

     Case 5:19-cv-00025-RJC-DCK Document 1-1 Filed 03/11/19 Page 11 of 17
                                          VERIFICATION


        The undersigned, being first duly sworn,                     that he is the Plaintiff in the
foregoing action, and that he has read the Complaint knows the contents thereof and that the same
is true of his/her own knowledge except as to matters therein alleged unon information and belief,
and as to those matters he/she believes them to beftfteFEB -5 A 8- U


                                          S ignatureld'f-Michael' HrCO'Ok™


                                            ZM/ckitg/            dat//
                                          Printed Name of Michael H. Cook



STATE OF N 0Y%<
COUNTY OF                  JL


Sworn to and subscribed before me


this     /Aiday of^             .,2019.

                                                             ^               °y>
                    M,                                           NOTARY
                                                                              O -
No/ary Huqlic
                                                         -       PUBLIC
                                                                              o?
       TH      v M ffRMSTRorCa                           ^0
                                                                               A
Notary's Printed Name



My Commission Expires:




 (PHD 01040304. DOCX 5 )

       Case 5:19-cv-00025-RJC-DCK Document 1-1 Filed 03/11/19 Page 12 of 17
 STATE OF NORTH CAROLINA                             )    IN THE GENERAL COURT OF JUSTICE
                                                     )              SUPERIOR COURT DIVISION
 COUNTY OF CALDWELL                                  )               FILE NO. 19 CVS |33
                                                     )
 MICHAEL H. COOK, derivatively, on                   )
 behalf of CEDAR VALLEY FINISHING                    )
 COMPANY, INC.                                       )   NOTICE OF DESIGATION PURSUANT
                                                     )      TO N.C. GEN. STAT. § 7A-45.4
                Plaintiff,                           )
                                                     )
 v.
                                                     )
                                                     )
 VICKIE QUICK and RICHARD QUICK,                     )
                                                     )
                Defendants.                          )


         Pursuant to N.C. Gen. Stat. § 7A-45.4, Plaintiff Michael H. Cook ("Cook"), individually,


and derivatively, on behalf of Cedar Valley Finishing Company, Inc. ("Cedar Valley Finishing")


seeks to designate the above-captioned action as a mandatory complex business case. In good


faith, and based on infonnation reasonably available, Plaintiff Michael H. Cook, individually,


and derivatively, on behalf of Cedar Valley Finishing Company, Inc., through counsel, hereby


certifies that this action meets the criteria for:


        X       Designation as a Mandatory Complex Business Case pursuant to N.C. Gen. Stat. §


                7A-45.4(a), in that it involves a material issues related to:


                X     (1) Dispute involving the law governing corporations, except charitable and


                             religious organizations qualified under G.S. 55A-l-40(4) on the grounds


                             of religious purpose, partnerships, and limited liability companies,


                             including disputes arising under Chapters 55, 55A, 55B, 57D, and 59 of


                             the General Statutes.


                       (2) Disputes involving securities, including disputes arising under Chapter


                             78A of the General Statutes.




      Case 5:19-cv-00025-RJC-DCK Document 1-1 Filed 03/11/19 Page 13 of 17
            (3) Disputes involving antitrust law, including disputes arising under Chapter


                 75 of the General Statutes that do not arise solely under GS 75-1.1 or


                 Article 2 of Chapter 75 of the General Statutes.


             (4) Disputes involving trademark law, including disputes arising under


                 Chapter 80 of the General Statutes.


             (5) Disputes involving the ownership, use, licensing, lease, installation, or


                 performance of intellectual property, including computer software,


                 software applications, information technology and systems, data and


                 data security, pharmaceuticals, biotechnology products, and bioscience


                 technologies.


             (6) Disputes involving trade secrets, including disputes arising under Article


                 24 of Chapter 66 of the General Statutes.


             (7) Contract disputes in winch all of the following conditions are met:


                 (a) At least one Plaintiff and at least one Defendant is a corporation,


                    partnership, or limited liability company, including any entity


                    authorized to transact business in North Carolina under Chapter 55,


                    55A, 55B, 57D, or 59 of the General Statutes.


                 (b) The complaint asserts a claim for breach of contract or seeks a


                    declaration of rights, status, or other legal relations under a contract.


                 (c) The amount in controversy computed in accordance with G.S. 7A-


                    243 is at least one million dollars ($1,000,000).


                 (d) All parties consent to the designation.




Case 5:19-cv-00025-RJC-DCK Document 1-1 Filed 03/11/19 Page 14 of 17
              Designation as a Mandatory Complex Business Case pursuant to N.C. Gen. Stat. §


               7A-45.4(b), in that it is an action:


                      (1) Involving a material issue related to tax law that has been the subject of


                           a contested tax case for which judicial review is requested under


                           constitutional challenge to a tax statute.


                      (2) Described in subsection (1), (2), (3), (4), (5), or (8), of 7A-45,4(a) in


                           which the amount in controversy computed in accordance with G.S. 7A-


                           243 is at least five million dollars ($5,000,000).


                      (3) Involving regulation of pole attachments brought pursuant to G.S. 62-


                           350.


       The above-captioned action is properly designated as a mandatory complex business case


pursuant to N.C. Gen. Stat. § 7A-45.4 (a)(1) because it is a dispute "involving the law governing


corporations, except charitable and religious organizations qualified under N.C. Gen. Stat. §

55A- 1-40(4) on the grounds of religious purpose, partnerships, and limited liability companies,


including disputes arising under Chapters 55, 55A, 55B, 57D, and 59 of the General Statutes" -


as Cook brought this action invidually, and derivatively on behalf of Cedar Valley Finishing,


pursuant to N.C. Gen. Stat. § 55-7-40. The Complaint was filed on February 5th, 2019.

Therefore, this Notice of Designation is timely filed.




   Case 5:19-cv-00025-RJC-DCK Document 1-1 Filed 03/11/19 Page 15 of 17
  This the V ^ day ofFebruary, 2019.



                                       Michael P. Thomas
                                       N.C. State Bar 28122
                                       Molly Simpson Gross
                                       N.C. State Bar No. 51116
                                       Patrick, Harper & Dixon L.L.P.
                                       Post Office Box 218
                                       Hickory, North Carolina 28603
                                       (828) 322-7741
                                       MThomas@phd-law.com
                                       MGross@phd-law.com
                                       Attorneys for the Plaintiff




Case 5:19-cv-00025-RJC-DCK Document 1-1 Filed 03/11/19 Page 16 of 17
                                 CERTIFICATE OF SERVICE


       This is to certify that the undersigned has this day served the opposing party or parties or
counsel for the opposing party or parties in the foregoing matter with a copy of the foregoing paper
or papers by ( X ) depositing in the U.S. Postal Service a copy of same in a property addressed
envelope with adequate postage thereon, or ( ) handing it to him or her or leaving same at this or
her office with a responsible partner or employer, or (      ) by facsimile pursuant to Rule 5(b) of
the Rules of Civil Procedure as follows to the following person(s):


                                           Terry M. Sholar
                                Perry, Bundy, Plyler & Long, LLP
                                             P.O. Box 7
                                  Monroe, North Carolina 28111


And via e-mail according to the General Rules of Practice and Procedure for the North Carolina
Business Court, andN.C. Gen. Stat. § 7A-45.4 addressed as follows:


       The Honorable Mark Martin, Chief Justice of the Supreme Court of North Carolina
                                   David.F.Hoke(a),nccourts.org


                           The Honorable Judge Louis A. Bledsoe, III
                Chief Special Superior Court Judge for Complex Business Cases
                                  Thomas. W.Estes(a),nccourts. org


       This 1 1th day of February, 2019.




                                               Michael P. Thomas
                                               N.C. State Bar 28122
                                               Molly Simpson Gross
                                               N.C. State Bar No. 51116
                                               Patrick, Harper & Dixon L.L.P.
                                               Post Office Box 218
                                               Hickory, North Carolina 28603
                                               (828) 322-7741
                                               MThomas@phd-law.com
                                               MGross@phd-law.com
                                              Attorneys for the Plaintiff




   Case 5:19-cv-00025-RJC-DCK Document 1-1 Filed 03/11/19 Page 17 of 17
